 20-11102-mg         Doc 8    Filed 05/27/20 Entered 05/27/20 10:30:56           Main Document
                                            Pg 1 of 3



Lauren Macksoud
DENTONS US LLP
1221 Avenue of the Americas
New York, New York 10020
Telephone: (212) 768-6700
Fax: (212) 768-6800
Email: lauren.macksoud@dentons.com

and

Robert A. Hammeke
DENTONS US LLP
4520 Main Street, Suite 1100
Kansas City, MO 64111-7700
Telephone: (816) 460-2400
Fax: (816) 531-7545
E-mail: robert.hammeke@dentons.com

Attorneys for Petitioning Creditor


UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 In re:

 MANOLO BLAHNIK USA, LTD.                           Chapter 7

                          Alleged Debtor.           Case No. 20 - 11102 (MG)

 Tax I.D. No.: N/A

                              ACKNOWLEDGMENT OF SERVICE
                             AND STIPULATION OF ANSWER DATE

          Service of (i) the Summons to Debtor in Involuntary Case and (ii) the Involuntary Petition

Against a Non-Individual is hereby acknowledge on behalf of Alleged Debtor Manolo Blahnik

USA, Ltd. (“MBUSA”), by its counsel , Jason A. Nagi, Esq. Polsinelli PC.

          The parties stipulate that MBUSA’s response to the pleadings shall be due by June 19,

2020.




US_Active\114823045\V-2
20-11102-mg    Doc 8   Filed 05/27/20 Entered 05/27/20 10:30:56   Main Document
                                     Pg 2 of 3




      May 27, 2020
 20-11102-mg         Doc 8   Filed 05/27/20 Entered 05/27/20 10:30:56           Main Document
                                           Pg 3 of 3



                                CERTIFICATE OF SERVICE

        I, Lauren Macksoud, hereby certify that on May 27, 2020, the foregoing document was

electronically filed with the Court, using the Court’s Electronic Filing System and served via the

court’s CM/ECF system on the parties that have consented to electronic service of all court filings.

        This 27th day of May 2020.


                                              By: /s/    Lauren Macksoud
                                                  Lauren Macksoud
                                                  DENTONS US LLP
                                                  1221 Avenue of the Americas
                                                  New York, NY 10020
                                                  Tel.: 212-768-6700
                                                  Fax: 212-768-6800
                                                  E-mail: lauren.macksoud@dentons.com




US_Active\114823045\V-1
US_Active\114823045\V-2
